DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I encompassing claims 1-15 in the reply filed on July 20, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Referring to claims 1 and 20, the limitation “the cable port has a first circular cross-sectional profile for receiving a round and a second, elongate cross-sectional profile for receiving a flat cable” is indefinite. 


    PNG
    media_image1.png
    557
    910
    media_image1.png
    Greyscale

See above figure, the cable opening 28 (black shaded port) can have only one profile in final structure when cable is not entered which is substantial elongated outline, does not have any circle outline.  Each out line applicant defining is outline made by combining multiple parts and surfaces, therefore, it is requires specific structure to claim, specific outline; however, Other structures claimed in the claim such as first and second sets of protrusion does not clearly states how exactly making this outlines. There, it is not clear what definite structures makes two outlines. 
In order to define specific outline which contains multiple parts and different surfaces of multiple parts (the each outline requires parts such as different ends of different partitions, different portions of inner peripheral surface of gel, how each sets of partitions extending from inner peripheral surface vertically or horizontally, how the opening exist between partitions, and how one outline overlapped with other outline), it requires all the structures associated with the shape of the outline in the claim, otherwise, one of the ordinary skill in the art can not identify the shape of outline.
Therefore, the claim is indefinite and unclear.
About claim 20, similar reason applied to claim 20. Additionally, it is unclear that how both profiles is covered by primary or secondary partitions because each profile has one of primary or secondary partitions within the boundary of the profile (see shaded area in above figure wherein both profiles is covered by primary or secondary partitions but have only elongated shaped profile); therefore, it raise new matter issue, therefore, support in specification and clarification is required.
Also conflict with limitation “wherein the first and second end portions of the elongate cross-sectional profile and the first and second side portions of the circular cross-sectional profile are defined by main bodies of the first and second end plates” because if  both profiles is covered by primary or secondary partitions, then primary or secondary partitions is between the side portion profiles and the main body, therefore, can not define the side portion of the profiles by main bodies of the first and second end plates.

Referring to claims 2, 5-7, 10-15, claims 2, 5-7, 10-15 are rejection by the same reason applied to claim 1.

Referring to claim 15, the limitation “the first end plate upper portion and the first end plate lower portion each include the first set of first collapsible partitions ….. the second end plate upper portion and the second end plate lower portion each include the second set of first collapsible partitions” is inconsistent or conflict with claim 1.
According to claim 1, each end plate requires first set and second set of first collapsible partition to make at least circular cross-sectional profile; but claim 15 discloses having only one set of first collapsible partition.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatenable over Desard et al. (US20040100028, hereinafter Desard).

Referring to claim 1, Desard discloses a gel seal (figures 1-2 of Desard) comprising: 
a volume of gel (7; paragraph 0038 states, “A respective portion of gel 33, 34, 36 and 37 forming part of the sealing means 7”) between first and second end plates (4 and 6),
 the first and second end plates (4 and 6) having at least one cable ports (one of four though holes wherein each though opening is each of the said openings (8, 9, 11, 12) in the first compression part (4) together with the corresponding openings (13, 14, 16, 17) in the second compression part (6); abstract  states, “each of the said openings (8, 9, 11, 12) in the first compression part (4) being intended, together with the corresponding openings (13, 14, 16, 17) in the second compression part (6) for a respective cable to pass through”) with a central longitudinal axis extending through the first end plate, the volume of gel, and the second end plate (axis of each though hole passing through 4,7, and 6, figure 3), 
(4 and 6), the cable port (the through hole) has a first circular cross-sectional profile  (see inner or outer round shaped profile created by inner or outer surface of leaves 18 at front cross section in figure 2) and a second elongate cross-sectional profile (an elongated cross-section profile of opening at 16 in figure 5  or an elongated cross-section profile created by outer flat inclined surface of leaves 18 in figure 5 adapted to receive an elongate cable);
the first and second end plates including: 
a first and second set of first collapsible partitions (one of top and one of  bottom leaves of 18 in figure 1) positioned opposite from one another defining curved port portions of the first circular cross-sectional profile (outer surface or inner surface of top and bottom leaves of 18 defining outer or inner opening see figure 1 and 2), and a first and second set of second collapsible partitions positioned (at least one leaves in each of two sides between the top and bottom leaves of 18 in figure 1) opposite from one another defining straight portions of the second elongate cross-sectional profile at least when no cable is present in the cable port  (the inner  or outer flat incline surface of the leaves in each of two sides between the top and bottom leaves of 18 is part of a flat portion elongate cross-sectional profile  of see figure 5 in view of figure 3 (see  numerical 18 in figure 3)), the straight portion of the second collapsible partitions extending between the first and second sets of first collapsible partitions (the inner flat incline surface of one leaves in each of two sides between the top and bottom leaves).
Desard clearly does not disclose a first circular cross-sectional profile for receiving round cable and a second elongate cross-sectional profile for receiving flat cable.
It would have been obvious design choice to one having skill in the art at the time the invention was made to modify the invention of Desard by having cable with different type of shapes such as circular, oval, flat, or star because this allows the seal to universally used in regard to cable managment.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Note: The claim limitation is ambiguous to define clear structure;   this rejection provided to advance prosecution; however, the clarification is needed based on rejection under USC112.


Referring to claim 5, Desard discloses  the gel seal of claim 1, wherein the first collapsible partitions protrude into the second elongate cross-sectional profile (the one of top and one of  bottom leaves of 18 in figure 1 protrude into an elongated cross-section profile created by outer flat inclined surface of leaves 18 in figure 5), and the second collapsible partitions protrude into the first circular cross- sectional profile ( an outer opening  (the side leaves of 18  protrude into outer  opening leaves 18 in figure 5 protrude into outer round shaped profile created by outer surface of leaves 18 at front cross section in figure 2 ).

Referring to claim 10, Desard discloses the gel seal of claim 1, wherein the gel seal is a module insertable into and removable from a cable sealing unit (by having the claimed structure, wherein the gel seal is a module insertable into and removable from a cable sealing unit).


Referring to claim 12, Desard discloses the gel seal of claim 1, wherein the first circular cross- sectional profile is configured to receive a round cable having a diameter between about 9 and about 12 mm (paragraph 0057 of Desard states, “The number of leaves 18 per opening 8, 9, 11, 12, 13, 14, 16 and 17 may vary and may be less than or greater than eight. The opening or openings 8, 9, 11, 12, 13, 14, 16 and 17 may comprise an alternating series of concentric ribs and grooves, which can be broken according to the diameter of the cable inserted”).

Referring to claim 13, Desard discloses the gel seal of claim 1, wherein the second elongate cross-section profile is configured to receive a flat cable having a cross-sectional length of about 16 mm and a cross-sectional width of about 8 mm. (paragraph 0057 of Desard states, “The number of leaves 18 per opening 8, 9, 11, 12, 13, 14, 16 and 17 may vary and may be less than or greater than eight. The opening or openings 8, 9, 11, 12, 13, 14, 16 and 17 may comprise an alternating series of concentric ribs and grooves, which can be broken according to the diameter of the cable inserted”).

Referring to claim 15, Desard discloses the gel seal of claim 1, wherein: the first end plate (4 see figure 2) includes a first end plate upper portion (22) and a first end plate lower portion (29), the first end plate upper portion and the first end plate lower portion each include the first set of first collapsible partitions (the top 18 for 22 and the bottom 18 for 29, Note: each plate include one of two first and second set of first collapsible partitions because each plate requires first and second set to create circular profile according to claim 1) and a first half of the first and second sets of the second collapsible partitions (the two side leaves in 22 and the two  side leaves 18 in 29); 
the second end plate (plate 6 in figure 1) includes a second end plate upper portion (28 ) and a second end plate lower portion (31 ), the second end plate upper portion and the second end plate lower portion each include the second set of first collapsible partitions (the top 18 for 28 and the bottom 18 for 31, Note: each plate include one of two first and second set of first collapsible partitions because each plate requires first and second set to create circular profile according to claim 1) and a second half of the first and second sets of the second collapsible partitions (the two side leaves in 22 and the two  side leaves 18 in 29); and the volume of gel includes an upper volume of gel between the first end plate upper portion  and the second end plate upper portion (gel 37 between 22 and 28 in figure 1) and a lower volume of gel between the first end plate lower portion and the second end plate lower portion (gel 38 between 22 and 28; paragraph 0038 states, “portion of gel 38, forming the remainder of the sealing means 7 is located between the two non-removable central pieces 29 and 31” ), 
wherein the first end plate upper portion and the second first end plate lower upper portion include the first and second sets of the collapsible partitions, when put together, defining an upper half of the first circular cross-sectional profile and the second elongate cross-sectional profile; and the second end plate upper lower portion and the second end plate lower portion include the first and second sets of the collapsible partitions, when put together, defining a lower half of the first  circular cross-sectional profile and the second elongate cross-sectional profile ( having claimed structure of Desard, this limitations are satisfied).

Referring to claim 20, Desard discloses a gel seal (figures 1-2 of Desard) comprising: 
a volume of gel (7; paragraph 0038 states, “A respective portion of gel 33, 34, 36 and 37 forming part of the sealing means 7”) between first and second end plates (4 and 6),
 the first and second end plates (4 and 6) including at least one cable ports (one of four though holes wherein each though opening is each of the said openings (8, 9, 11, 12) in the first compression part (4) together with the corresponding openings (13, 14, 16, 17) in the second compression part (6); abstract  states, “each of the said openings (8, 9, 11, 12) in the first compression part (4) being intended, together with the corresponding openings (13, 14, 16, 17) in the second compression part (6) for a respective cable to pass through”) with a central longitudinal axis extending through the first end plate, the volume of gel, and the second end plate (axis of each though hole passing through 4,7, and 6, figure 3), 
wherein, in the first and second end plates (4 and 6), the cable port (the through hole) has a first circular cross-sectional profile (see inner or outer round shaped profile created by inner or outer surface of leaves 18 at front cross section in figure 2  ) and a second elongate cross-sectional profile (an elongated cross-section opening of opening at 11 in figure 5  );
the first and second end plates each including 
first and second sets of primary collapsible partitions (one of top and one of  bottom leaves of 18 in figure 2 at 11) positioned on opposite sides of the central longitudinal axis, first and second sets of primary collapsible partitions (one of top and one of  bottom leaves of 18 in figure 2)  respectively cover end portions of the elongated cross-section profile (the elongated cross-section opening of opening at 11 in figure 5  is covered one of top and one of  bottom leaves of 18 in figure 5 ), and  the first and second sets of primary collapsible partitions including free ends that respectively define opposite first and second curved portions of the circular cross- sectional profile when a cable is not occupying the cable port (Note: according to applicant specification and figure 1A,  both profiles do not covered by primary or secondary partitions because each profile has one of primary or secondary partitions within the boundary of the profile);
(at least one leaves in each of two sides between the top and bottom leaves of 18 in figure 1 at 11), the first and second sets of secondary collapsible partitions being positioned to respectively cover opposite first and second side portions of the circular cross-sectional profile (opening created by free ends of partitions having one top and one bottom leaves 18), the first and second sets of secondary collapsible 5S/N 16/492020 partitions including free ends that respectively define opposite first and second straight portions of the elongate cross-sectional profile when a cable is not occupying the cable port (Note: according to applicant specification and figure 1A,  both profiles do not covered by primary or secondary partitions because each profile has one of primary or secondary partitions within the boundary of the profile),
wherein the first and second sets of primary collapsible partitions are configured to collapse to allow the flat cable to be received within the first and second end portions of the elongate cross-sectional profile, wherein the first and second sets of secondary collapsible partitions are configured to collapse to allow the round cable to be received in the first and second side portions of the circular cross-sectional profile ( the elongated and circular profile is configured allow round and flat cable), and wherein the first and second end portions of the elongate cross-sectional profile and the first and second side portions of the circular cross-sectional profile are defined by main bodies of the first and second end plates (conflict with limitation, “the first and second sets of secondary collapsible partitions being positioned to respectively cover……. the first and second sets of secondary collapsible 5S/N 16/492020 partitions including free ends that respectively define opposite first and second straight portions of the elongate cross-sectional profile).

Desard clearly does not disclose a first circular cross-sectional profile for receiving round cable and a second elongate cross-sectional profile for receiving flat cable.
It would have been obvious design choice to one having skill in the art at the time the invention was made to modify the invention of Desard by having cable with different type of shapes such as circular, oval, flat, or star because this allows the seal to universally used in regard to cable managment.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Note: claim 20 would not be processed clearly under USC 102/103;  this rejection is provided to advance prosecution; however, the clarification is needed based on rejection under USC112.


Claims 6,7, and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Desard in view of May et al. (US5003278, hereinafter May).

Referring to claim 6, Desard discloses the gel seal of claim 1, but fail to disclose wherein the collapsible partitions are a plurality of tabs retractable into the first and second end plates.
May discloses wherein the collapsible partitions are a plurality of tabs retractable into the first and second end plates (74 in figure 3; claim 1 states, “a plurality of resilient fingers connected to each end wall of each case and extending into each respective cable recess”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the gel seal of Desard to have partitions as taught by May which provide ability to firmly or constant engaging with the cable and ability to use multiple times; and claim 24 states, “one size case fits many sizes of cables requiring only a few sizes of cases with fingers to serve the entire range of data cable sizes”. 

Referring to claim 7, Desard discloses the gel seal of claim 1, but fail to disclose wherein the collapsible partitions are a plurality of bendable tabs. 
May discloses wherein the collapsible partitions are a plurality of bendable tabs. (74 in figure 3; column 2, lines 15-20 states, “the fingers are formed as one or multiple pieces of nylon or other rugged flexible synthetic material”; claim 1 states, “a plurality of resilient fingers connected to each end wall of each case and extending into each respective cable recess”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the gel seal of Desard to have partitions made of material as taught by May which provide ability to firmly or constant engaging with the cable and ability to use multiple times; and claim 24 states, “one size case fits many sizes of cables requiring only a few sizes of cases with fingers to serve the entire range of data cable sizes”.

Referring to claim 11, Desard discloses the gel seal of claim 1, but fail to disclose wherein the second elongate cross-sectional profile is a rectangle having rounded corners.
May discloses wherein the second elongate cross-sectional profile is a rectangle having rounded corners (at 56 in figure 3).

It would have been obvious design to ordinary skill in the art before the effective filing date of the claimed invention to modify the gel seal of Desard to have partitions as taught by May which provide ability to firmly or constant engaging with the cable and ability to use multiple times; and claim 24 states, “one size case fits many sizes of cables requiring only a few sizes of cases with fingers to serve the entire range of data cable sizes”. 


Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Desard in view of Coenegracht et al. (US20150168664, hereinafter Coenegracht).

Referring to claim 14, Desard discloses the gel seal of claim 1, but fails to disclose wherein the gel has a shore hardness between about 24 and about 53 shore 000 hardness.
Coenegracht discloses wherein the gel has a shore hardness between about 24 and about 53 shore 000 hardness (a material stated in the paragraph 0029).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the gel seal of Desard to have stiffeners made of material as taught by Coenegracht which provides compressibility, elasticity to accommodate cable within the port without damage.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Responding to applicant arguments about claim 1, the amendment 	to claims 1 and 20 lack many structural information which is stated in the rejection under 112 (see further information in rejection under 112); However, in order to advance procession, examiner provided additional rejection under 102/103. Desard discloses all the limitation in modified rejection above. Therefore, the applicant’s arguments are not persuasive.
			

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/           Examiner, Art Unit 2847         

/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847